UNITED STATES DISTRICT COURT | EOE OEONG AE PELTED |
SOUTHERN DISTRICT OF NEW YORK Ae rr,

 

 

 

- - x
UNITED STATES OF AMERICA :
-against- : 18 CR 291-12 (VB)
Fabiola Vega
Defendant. :
anaes x

 

ORDER ACCEPTING GUILTY PLEA
The Court has reviewed the transcript of the plea allocution in the above-entitled case, the
charging papers, and all other pertinent parts of the record. The Report and Recommendation of
the Honorable Judith C. McCarthy , United States Magistrate Judge, dated October 15, 2019, is
approved and accepted.
The Clerk of the Court is directed to enter the guilty plea,
Dated: White Plains, NY

December2Z1, 2019
SO ORDERED:

\ wl

Vincent L. Briccetti
United States District Judge

 
